DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on February 5, 2021.
Claims 30, 33-43, 46, and 49-55 are pending.
Claims 30, 33-35, 38-43, 46, 50-52, and 54-55 are rejected.
Claims 36-37, 49, and 53 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 was filed before the mailing of a final action, a notice of allowance, or an action that otherwise closes prosecution in the application. The submission is in compliance with the provisions of 37 CFR 1.97(c). Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 11-12, filed February 5, 2021, with respect to rejection of claim 41 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claim 41 under 35 U.S.C. § 112(b) has been withdrawn. 

Applicant's arguments, see pg. 14-17, filed February 5, 2021, with respect to prior art rejection of claims 30, 33-35, 38-43, 46, 50-52, and 54-55 have been fully considered but they are not persuasive.
A. Applicant’s argument that Lee does not disclose the claim limitation “transmit the second feedback in a short transmission time interval within the first slot that corresponds, after a predetermined delay in a unit of a slot or in an amount of short transmission time interval processing time, to a same short transmission time interval in which the second downlink data transmission was received” because Lee does not disclose a one-to-one correspondence between transmission sTTI and feedback sTTI is not persuasive.

First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there is a one-to-one correspondence between transmission [i.e., reception from the UE’s perspective] sTTI and feedback sTTI) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Lee discloses one-to-one correspondence between a UE’s reception sTTI and feedback sTTI. Lee discloses a UE receiving a transmission in the first slot of subframe n+2 and transmitting a feedback in the first slot of subframe n+4 (see case 1 in FIG. 6). Lee also discloses a UE receiving a transmission in the second slot of subframe n+2 and transmitting a feedback in the second slot of subframe n+4 (see case 2 in FIG. 6). As shown in FIG. 6, Lee discloses that there is a one-to-one correspondence between reception sTTI and feedback sTTI. 
B. Applicant’s argument that Lee does not disclose the claim limitation “transmit the second feedback in a short transmission time interval within the first slot that corresponds, after a predetermined delay in a unit of a slot or in an amount of short transmission time interval processing time, to a same short transmission time interval in which the second downlink data transmission was received” because Lee describes sending A/N feedback in terms of number of subframes and not slots or processing time is not persuasive.

First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a UE must explicitly count the number of slots as a predetermined delay before transmitting a feedback) are not recited in the rejected claim(s). The claim simply recites that the second feedback is transmitted after a predetermined delay that is represented in unit of a slot or in an amount of short transmitting time interval processing time. The claim does not recite that the UE determined the number of slots or the amount of sTTI processing time as the predetermined delay before transmitting the second feedback. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30, 33-35, 38-40, 43, 46, 50-52, and 54-55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0302916 A1, “Lee”).
Regarding claims 30 and 43, Lee discloses an apparatus (a UE or receiving device 20, see FIG. 11) comprising: 

the at least one memory and the computer program code can be configured to, with the at least one processor (the memory 22 and the stored program instructions cause the processor 21 perform programmed function, see FIG. 11 and ¶ 162), cause the apparatus at least to 
determine that a first feedback for a first downlink data transmission is to be sent in a subframe (the UE determines that a HARQ-ACK feedback for a PDSCH is to be sent in subframe #n+4, see FIG. 6 and ¶ 117); 
determine whether a second feedback for a second downlink data transmission is to be sent in a first slot of the subframe (the UE determines that a HARQ-ACK feedback for a short PDSCH is to be sent in a first slot of subframe #n+4, see FIG. 6 and ¶ 117), and 
in response to  it being determined that the second feedback for the second downlink data transmission is to be sent in a first slot of the subframe, transmit the first feedback within a predetermined short transmission time interval within the first slot (if the UE determines that the HARQ-ACK feedback for the short PDSCH is to be sent in the first slot of subframe #n+4, then the UE transmits the HARQ-ACK feedback for the PDSCH together with the HARQ-ACK feedback for the short PDSCH via short PUCCH in the first slot of subframe #n+4, see FIG. 6 and ¶ 117), and transmit the second feedback in a short transmission time interval within the first slot that corresponds, after a predetermined delay in a unit of a slot or in an amount of short transmission time interval processing time, to a same short transmission time interval in which the second downlink data transmission was received (the HARQ-ACK feedback for the short PDSCH is transmitted after a delay of 2 subframes, where both the short PDSCH and the HARQ-ACK feedback for the short PDSCH use 0.5 ms TTI, see FIG. 6 and ¶¶ 113, 117; 
Regarding claim 33, Lee discloses wherein: 
the short transmission time interval within the first slot is the predetermined short transmission time interval within the first slot (0.5 ms TTI is half of a normal 1 ms TTI [i.e., predetermined], see FIG. 6 and ¶¶ 109, 113); and 
the first feedback and the second feedback are multiplexed and transmitted in the short transmission time interval within the first slot (if the UE determines that the HARQ-ACK feedback for the short PDSCH is to be sent in the first slot of subframe #n+4, then the UE transmits the HARQ-ACK feedback for the PDSCH together with the HARQ-ACK feedback for the short PDSCH via short PUCCH in the first slot of subframe #n+4, see FIG. 6 and ¶ 117).
Regarding claim 34, Lee discloses wherein at least one of: 
the first feedback and the second feedback are transmitted with a same cyclic shift as would be used when the first feedback is transmitted without the second feedback (the first slot uses 7 OFDM symbols which corresponds to a particular channel bandwidth and a particular length of a cyclic prefix, see ¶¶ 53, 111); or 
the first feedback and the second feedback are transmitted in a resource that is predetermined according to explicit signaling or according to implicit signaling in a resource allocation that scheduled the second downlink data transmission (the wireless communication system can define a rule that a transmission resource of the short PUCCH including short TTI A/N information [HARQ-ACK/NACK feedback] and normal TTI A/N information is to be linked with a CCE index of a downlink grant control channel [i.e., PDCCH or EPDCCH] that 
Regarding claim 35, Lee discloses wherein the first feedback and the second feedback: 
are not multiplexed together within the predetermined short transmission time interval within the first slot (short TTI A/N 1 information is transmitted via short PUCCH in the first slot of subframe #n+4, short TTI A/N 2 information is transmitted via short PUCCH in the second slot of the subframe #n+4, and normal TTI A/N information is transmitted via short PUCCH in the first and second slots of the subframe #n+4, see case 3 in FIG. 6 and ¶ 117); and 
are transmitted within the first slot with a same cyclic shift as would be used when the first feedback is transmitted without the second feedback (the first slot uses 7 OFDM symbols which corresponds to a particular channel bandwidth and a particular length of a cyclic prefix, see ¶¶ 53, 111).
Regarding claim 38, Lee discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to, in conjunction with transmitting the first feedback in the first slot: 
in response to it being further determined that the second feedback for the second downlink data transmission is to be sent in a second slot of the subframe, transmit the first feedback within a predetermined short transmission time interval within the second slot (short TTI A/N information is transmitted via short PUCCH in a second slot of a subframe #n+4 or a repetition of the short TTI A/N information is transmitted via short PUCCH in the second slot of 
Regarding claim 39, Lee discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to, in conjunction with transmitting the first feedback in the first slot: 
in response to it being further determined there is no second downlink data for which corresponding feedback is to be sent in the second slot of the subframe, transmit the first feedback in the first slot and in the second slot (the UE can transmit and receive data using normal TTI of 1 ms, which includes both the first and second slots, for a service/UE less sensitive to latency, see ¶¶ 107, 109).
Regarding claim 40, Lee discloses wherein the predetermined short transmission time interval within the first slot is a longest one of all the short transmission time intervals within the first slot (the short TTI of 0.5 ms can be the only short TTI [i.e., 0.5 ms both the longest and shortest] or there can be even shorter TTI, see ¶¶ 117, 140).
Regarding claim 46, Lee discloses an apparatus (a base station or transmitting device 10, see FIG. 11) comprising: 
at least one processor and at least one memory including computer program code (the base station includes a processor 11 and a memory 12 storing program instructions, see FIG. 11 and ¶ 162); 
the at least one memory and the computer program code can be configured to, with the at least one processor (the memory 12 and the stored program instructions cause the processor 11 perform programmed function, see FIG. 11 and ¶ 162), cause the apparatus at least to 

determine whether a second feedback for a second downlink data transmission is to be received in a first slot of the subframe (the UE determines that a HARQ-ACK feedback for a short PDSCH is to be sent in a first slot of subframe #n+4, see FIG. 6 and ¶ 117; this means the base station needs to determine that the HARQ-ACK feedback for the short PDSCH is to be sent in the first slot of subframe #n+4, see FIG. 5-6), and 
in response to it being determined that the second feedback for the second downlink data transmission is to be received in a first slot of the subframe, receive the first feedback within a predetermined short transmission time interval within the first slot (if the UE determines that the HARQ-ACK feedback for the short PDSCH is to be sent in the first slot of subframe #n+4, then the UE transmits the HARQ-ACK feedback for the PDSCH together with the HARQ-ACK feedback for the short PDSCH via short PUCCH in the first slot of subframe #n+4, see FIG. 6 and ¶ 117; this means the base station needs to receive the HARQ-ACK feedback for the PDSCH together with the HARQ-ACK feedback for the short PDSCH via short PUCCH in the first slot of subframe #n+4 if the HARQ-ACK feedback for the short PDSCH is to be received in the first slot of subframe #n+4, see FIG. 5-6), and receive the second feedback in a short transmission time interval within the first slot that corresponds, after a predetermined delay in a unit of a slot or in an amount of short transmission time interval processing time, to a same short transmission time interval in which the second downlink data transmission was transmitted (the HARQ-ACK feedback for the short PDSCH is transmitted by the UE after a delay of 2 subframes, where both 
Regarding claim 50, Lee discloses wherein: the short transmission time interval within the first slot is the predetermined short transmission time interval within the first slot (0.5 ms TTI is half of a normal 1 ms TTI [i.e., predetermined], see FIG. 6 and ¶¶ 109, 113); and 
the first feedback and the second feedback are multiplexed and transmitted in the short transmission time interval within the first slot (if the UE determines that the HARQ-ACK feedback for the short PDSCH is to be sent in the first slot of subframe #n+4, then the UE transmits the HARQ-ACK feedback for the PDSCH together with the HARQ-ACK feedback for the short PDSCH via short PUCCH in the first slot of subframe #n+4, see FIG. 6 and ¶ 117).
Regarding claim 51, Lee discloses wherein at least one of: the first feedback and the second feedback are transmitted with a same cyclic shift as would be used when the first feedback is transmitted without the second feedback (the first slot uses 7 OFDM symbols which corresponds to a particular channel bandwidth and a particular length of a cyclic prefix, see ¶¶ 53, 111); or 
the first feedback and the second feedback are transmitted in a resource that is predetermined according to explicit signaling or according to implicit signaling in a resource allocation that scheduled the second downlink data transmission (the wireless communication system can define a rule that a transmission resource of the short PUCCH including short TTI A/N information [HARQ-ACK/NACK feedback] and normal TTI A/N information is to be linked with a CCE index of a downlink grant control channel [i.e., PDCCH or EPDCCH] that 
Regarding claim 52, Lee discloses wherein the first feedback and the second feedback: are not multiplexed together within the predetermined short transmission time interval within the first slot (short TTI A/N 1 information is transmitted via short PUCCH in the first slot of subframe #n+4, short TTI A/N 2 information is transmitted via short PUCCH in the second slot of the subframe #n+4, and normal TTI A/N information is transmitted via short PUCCH in the first and second slots of the subframe #n+4, see case 3 in FIG. 6 and ¶ 117); and 
are transmitted within the first slot with a same cyclic shift as would be used when the first feedback is transmitted without the second feedback (the first slot uses 7 OFDM symbols which corresponds to a particular channel bandwidth and a particular length of a cyclic prefix, see ¶¶ 53, 111).
Regarding claim 54, Lee discloses in conjunction with transmitting the first feedback in the first slot: in response to it being further determined that the second feedback for the second downlink data transmission is to be sent in a second slot of the subframe, transmitting the first feedback within a predetermined short transmission time interval within the second slot (short TTI A/N information is transmitted via short PUCCH in a second slot of a subframe #n+4 or a repetition of the short TTI A/N information is transmitted via short PUCCH in the second slot of the subframe #n+4, then normal TTI A/N information is transmitted via the second slot of the subframe #n+4, see cases 2 and 3 in FIG. 6 and ¶ 117).
Regarding claim 55, Lee discloses wherein the predetermined short transmission time interval within the first slot is a longest one of all the short transmission time intervals within the first slot (the short TTI of 0.5 ms can be the only short TTI [i.e., 0.5 ms both the longest and shortest] or there can be even shorter TTI, see ¶¶ 117, 140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huawei et al. (Handling collision between PUCCH and sPUCCH [R1-1611164], included in the IDS submitted on January 28, 2021, “Huawei”).
Regarding claim 41, Lee does not explicitly discloses wherein the predetermined short transmission time interval within the first slot is a first-in-time short transmission time interval within the first slot that is vacant after transmitting the second feedback; or if there is no short the predetermined short transmission time interval within the first slot is in a longest one of all the short transmission time intervals within the first slot, and the first feedback and the second feedback are multiplexed for transmission within the longest one of all the short transmission time intervals within the first slot.
Huawei discloses wherein the predetermined short transmission time interval within the first slot is a first-in-time short transmission time interval within the first slot that is vacant after transmitting the second feedback (for PUCCH format 2/2a/2b, if the sPUCCH is to be transmitted only on the first sTTI, the PUCCH symbols corresponding to the first sTTI are punctured while the remaining symbols can be transmitted, see FIG. 2 and “Alt. 4” on pg. 2; for PUCCH format 1/1a/1b/3, if the sPUCCH is to be transmitted only on the first slot, PUCCH is punctured on the first slot while the second slot can be transmitted, see FIG. 2 and “Alt. 4” on pg. 2; in other words, for PUCCH format 1/1a/1b/3 PUCCH is transmitted in the second slot, while for PUCCH format 2/2a/2b PUCCH is transmitted in at least the first slot, see FIG. 2 and “Alt. 4” on pg. 2; furthermore, in FIG. 2, PUCCH transmission in PUCCH format 2/2a/2b [i.e., predetermined sTTI within the first slot] occurs in the first vacant sTTI after transmitting sPUCCH [i.e., transmission of the second feedback]); or 
if there is no short transmission time interval within the first slot that is vacant, the predetermined short transmission time interval within the first slot is in a longest one of all the short transmission time intervals within the first slot, and the first feedback and the second feedback are multiplexed for transmission within the longest one of all the short transmission time intervals within the first slot.
.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (US 2019/0223204 A1, “Kim”).
Regarding claim 42, Lee discloses a user equipment operating in a long term evolution radio access technology network (a UE or receiving device 20 operating in a LTE/LTE-A network, see FIG. 11 and ¶ 111), 
wherein the first downlink data transmission is received in a physical downlink shared channel with a 1 ms transmission time interval (the UE receives the PDSCH sent in subframe #n via normal TTI of 1 ms, see FIG. 6 and ¶¶ 111, 117); 
the second downlink data transmission is received in a short physical downlink shared channel with a short transmission time interval that span less than 1 ms (the UE receives the short PDSCH in subframe #n+2 via short TTI of 0.5 ms or less, see FIG. 6 and ¶¶ 111, 117, 140); and 
the first feedback and the second feedback are each hybrid automatic retransmission request-acknowledgement feedback (the UE transmits the HARQ-ACK feedback for the PDSCH together with the HARQ-ACK feedback for the short PDSCH via short PUCCH in the first slot of subframe #n+4, see FIG. 6 and ¶ 117).

Kim discloses a short transmission time interval defining 2 or 3 symbols (a short TTI can be defined by 3 OFDM symbols, see FIG. 5 and ¶ 153).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lee as taught by Kim, since the modification, as suggested in ¶¶ 5-6, 153 of Kim, enables the wireless communication system to reduce a user-plane latency to 1 ms by using a short TTI configured with about 3 OFDM symbols, thereby reducing a delay/latency of the wireless communication system while using limited amount of resources available to the system.

Allowable Subject Matter
Claims 36-37, 49, and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474